Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority application CHINA 201711143446.X has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As for claim 1, line 6-7, the cited claim limitation of “controlling current to the camera lens …” render claim 1 unclear and indefinite. The cited claim limitation of “current” can be interpreted as an adjective which would render claim 1 unclear and indefinite. To keep consistent with the specification, change “current” to “electrical current”. Claim 6, line 6; claim 9, line 7 and line 10 were also for the same reason as in claim 1. Dependent claims 2-5, 7, 8 and 10 
Claim 6, line 7-8, the cited claim limitation of “the lens holder” lacks antecedent basis which render claim 6 unclear and indefinite. Dependent claims 7 and 8 were also rejected under 35 U.S.C. 112(b), second paragraph with virtue dependency to claim 6.
Claim 9, line 10, the cited claim limitation of “evoking the controlling …” render claim 9 unclear and indefinite. Examiner in not sure how to interpret the cited claim limitation of “evoking the controlling …”. If applicant wishes to keep consistent with the specification, change “evoking” to “revoking”. Dependent claim 10 also rejected under 35 U.S.C. 112(b), second paragraph with virtue dependency to claim 9.

Allowable Subject Matter
Claims 1-5, 9 and 10 would be allowable if an amendment is filed to overcome the 35 U.S.C. 112(b), second paragraph rejection set forth in the present office action.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2018/0139389 A1).
Claim 6, a portable electronic device (Fig. 4 and 7), comprising: a case; a camera lens (Fig.7 and ¶0082, housing 20 and camera 1220) (Fig.9 and ¶0110, camera 220 with lens 1221) having a lens coil (Fig.9 and ¶0110, coils 1260) and a lens magnet (Fig.9 and ¶0110, magnets 1270) interacting with the lens coil (¶0110); a sound generator attached to the case for producing sounds (Fig.9 and ¶0078, diaphragm 1242 that generates sound); a controlling system (¶0186, processor 120) for applying current to the lens coil (¶0186, apply current only to the acoustical component coil 1260 of the camera 1220) for performing a functional movement (¶0186, adjust the focus of the lens by moving the lens by controlling the AF drive unit) and a noise eliminating movement of the lens holder ((¶0186, move the lens to correct the shaking of the lens). 

Claim 7, wherein the controlling system includes a central process unit and a circuit system (see rejection for claim 6, processor and AF drive unit). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 19, 2021
/SIMON KING/Primary Examiner, Art Unit 2653